DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination failed to disclose in its entirety where a state acquisition component, arranged in the shell and connected with the controller, the state acquisition component being configured to, responsive to the display screen being in the folded form, acquire a state of the first display region and a state of the second display region, each of the state of the first display region and the state of the second display region comprising a working state and an idle state, wherein the controller is configured to: control the first vibration component to vibrate, responsive to the display screen being in the folded form, the first display region being in the working state and the second display region being in the idle state, and control the second vibration component to vibrate, responsive to the display screen being in the folded form, the first display region being in the idle state and the second display region being in the working state in combination with the additional limitations already included in claim 1.
Regarding claim 10, the prior art of record alone or in combination failed to disclose in its entirety where responsive to the display screen being in the folded form, acquiring a state of the first display region and a state of the second display region, each of the state of the first display region and the state of the second display region comprising a working state and an idle state, wherein controlling the vibration amplitudes of the first vibration component arranged on the back surface of the first display region and the second vibration component arranged on the back surface of the second display region according to the determined form of the display screen comprises: controlling the first vibration component to vibrate, responsive to the display screen being in the folded form, the first display region being in the working state and the second display region being in the idle state; and controlling the second vibration component to vibrate, responsive to the display screen being in the folded form, the first display region being in the idle state and the second display region being in the working state in combination with the additional limitations already included in claim 10.
Regarding claim 18, the prior art of record alone or in combination failed to disclose in its entirety where responsive to the display screen being in the folded form, acquire a state of the first display region and a state of the second display region, each of the state of the first display region and the state of the second display region comprising a working state and an idle state, wherein, to control the vibration amplitudes of the first vibration component arranged on the back surface of the first display region and the second vibration component arranged on the back surface of the second display region according to the determined form of the display screen, the processor is configured to: control the first vibration component to vibrate, responsive to the display screen being in the folded form, the first display region being in the working state and the second display region being in the idle state; and control the second vibration component to vibrate, responsive to the display screen being in the folded form, the first display region being in the idle state and the second display region being in the working state in combination with the additional limitations already included in claim 18.
Claims 2, 4-9; 10-11, 13-17, 20; and 18-19 depend on respective claims 1, 10 and 18; therefore, they are given the same reasons for allowance as  set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-11 and 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/14/2021


/ANKUR JAIN/             Primary Examiner, Art Unit 2649